United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-1600
                                  ___________

Jo Ann Hoffmann,                       *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Michael Leavitt,1 Secretary of         * Western District of Arkansas.
Health and Human Services,             *
                                       *     [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                            Submitted: July 5, 2006
                               Filed: July 10, 2006
                                ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.




      1
       Michael Leavitt has been appointed to serve as Secretary of Health and Human
Services, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
      Jo Ann Hoffmann appeals the district court’s2 judgment upholding the final
decision of the Secretary of Health and Human Services denying certain claims for
benefits under Part B of the Medicare program. Following careful review, we agree
with the district court that the Secretary’s decision is supported by substantial
evidence. See 42 U.S.C. § 405(g); 42 U.S.C. § 1395ff(b)(1)(A). Accordingly, we
affirm. See 8th Cir. R. 47B. Hoffmann’s pending motions are denied.
                       ______________________________




      2
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.

                                        -2-